DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 20, 2022 have been fully considered but they are not persuasive.

With respect to Claim 15, Applicant submits that Swix does not teach the limitations of the claim because the cited portions of Swix relate to a transmitter, not a receiver. Remarks, pp. 8-9.
As presented in the claim rejections under 35 USC § 103, Swix teaches, in a receiver, a method comprising:
identifying a bandwidth of at least one broadband content delivery path from a broadband source ([0022], “ At step 218, content decision server 120 automatically determines whether to transmit content using a broadcast network or a broadband network. ... Characteristics of the broadcast network that may influence the determination include, for example, the available bandwidth on the network, the geographic boundaries of the network, the cost of transmission at a given time of day on the network, or any other information about the broadcast network that would be helpful in selecting a transmission network for the requested content. The characteristics of the broadband network may include the scheduled or predicted available bandwidth on the network, the geographic boundaries of the network, the cost of transmission at a given time of day on the network, or any other information about the broadband network that would be helpful in selecting a transmission network for the requested content.” Figs. 1-2);
responsive to the bandwidth satisfying a bandwidth test, presenting first content from the broadband source; and responsive to the bandwidth not satisfying the bandwidth test, presenting the first content from a broadcast source ([0022], “At step 218, content decision server 120 automatically determines whether to transmit content using a broadcast network or a broadband network. This determination is based upon the characteristics of the transmission request, the characteristics of the content to be transmitted, the characteristics of the broadcast network, the characteristics of the broadband network, and the nature and volume of all other requests.” [0024], “At step 224, the content is transmitted over broadcast network 123 or broadband network 122.” Figs. 1-2).
Swix additionally discloses that content decision server receives data ([0016], “When a viewer selects to view an item, the selection is transmitted either via broadband service provider 122 and Internet 121 or via a back channel of broadcast network 123 to transmission network selector 120.” [0020], “Content decision server 120b receives the viewer's request for a content item, selects a network over which to transmit the content, and forwards a transmission notification to viewer device 101.”).
The examiner notes that claims are given their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art, and that, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. MPEP 2111.
Claim 15 recites, “In a receiver, a method....” The descriptions of a “receiver” provided in specification are non-limiting, and do not explicitly exclude a device that transmits as well as receives. Rather, paragraph [0046] of the published specification discloses broadcast transmission/receive equipment. The examiner therefore submits that the interpretation is consistent with the specification as it would be interpreted by one of ordinary skill in the art, and is not overly broad or unreasonable.

With respect to claim 1, Applicant submits that Lee does not mention “SegmentTemplate” form or even a “ dynamic” MPD. Applicant additionally submits that Lee (1) fails to disclose a SegmentTemplate MPD, (2) identifying a period length commencing at a first time to present content identified in the MPD commencing from the first time, and (3) responsive to the content identified in the MPD being available from a broadcast source, switching content presentation from the broadband source to the broadcast source. Remarks, pp. 10-11.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim 1 is rejected under 35 USC § 103 over a combination of Igarashi et al. (US 2017/0289616), Lee et al. (US 2017/0055046), and Lohmar et al. (US 2020/0404361), and Yang et al. (US 20180098111).
As presented in the claim rejections under 35 USC § 103, Igarashi teaches, in part:
responsive to the content being available from a broadcast source, switch content presentation from the broadband source to the broadcast source ([0205], “(2) In a period from t1 to t2, advertisement content received via a network is superimposed on the program contents received via the broadcast wave.” [0206] , (3) In a period from t2 to t3, the program content received via the broadcast wave is displayed.” [0214]-[ 0215]; Figs. 7-8).
Lee teaches, in part:
based at least in part on the broadcast time, identifying a period length, the period length commencing at a first time ([0763], “For synchronization between media (broadcast services, content, and/or events) transmitted in each of a broadcast network and a broadband network, the DASH media presentation timeline may be used for broadcast and broadband. For example, a broadcast stream and a broadband stream may be aligned with each other using ‘MPD@suggestedPresentationDelay’. A client may be permitted to access a segment prior to signaled availability start time using ‘SegmentBase@ availabilityTimeOffset’. Anchor information of presentation time may be added to MPD. The anchor information may be represented by ‘MPD@anchorPresentationTime’. The receiver may measure presentation time of start of a segment from a value of the anchor. For example, the receiver may measure start of a segment according to ‘\MPD@anchorPresentationTime’+’ Period@start’+’Segment@ presentationTimeOffs- et/Segment@timescale’.”);
accessing a source to present content identified in the MPD commencing from the first time ([0475], “The DASH client may acquire MPD and extract information (e.g., segment URL) on a location for providing a segment as data included in media (broadcast service or broadcast content) selected by a user from the MPD. The DASH client may transmit a request for a segment to an HTTP access client.” [0763], “For synchronization between media (broadcast services, content, and/or events) transmitted in each of a broadcast network and a broadband network, the DASH media presentation timeline may be used for broadcast and broadband. For example, a broadcast stream and a broadband stream may be aligned with each other using ‘MPD@suggestedPresentationDelay’. A client may be permitted to access a segment prior to signaled availability start time using ‘SegmentBase@availabilityTimeOffset’. Anchor information of presentation time may be added to MPD. The anchor information may be represented by ‘MPD@ anchorPresentationTime’. The receiver may measure presentation time of start of a segment from a value of the anchor. For example, the receiver may measure start of a segment according to ‘MPD@ anchorPresentationTime’+’Period@start’+’Segment@presentationTimeOffs- et/Segment@timescale’.”).
Lohmar teaches:
a media presentation description (MPD) with SegmentTemplate template ([0194]) and associated with a time of a channel including a live point ([0008], “the media presentation description ( MPD) defines an availaibilityStartTime (AST) field which allows to calculate a segment availability start time (SAST) when a certain segment is available on an server for download by the client.” [0064], “In the following different options are discussed how fast start-up of a low latency livestreaming channel is obtained.” [0107]).
In view of Lee’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Igarashi such that the first media presentation description ( MPD) associated with a broadcast time of a broadcast channel, based at least in part on the broadcast time, identifying a period length, the period length commencing at a first time, and accessing the broadband source to present content identified in the MPD commencing from the first time. The modification would serve to facilitate synchronization of broadcast and broadband content. Additionally, in view of Lee’s teaching for identifying content in an MPD ([0475)]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination such that, responsive to the content identified in the MPD being available from a broadcast source, performing the switching step. The modification would serve to facilitate content identification for access and playback purposes. In view of Lohmar’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination such that the first media presentation description (MPD) with SegmentTemplate template, and such that the broadcast time of the broadcast channel includes a live point. The modification would allow a combined system to access and utilize additional information regarding content, thereby facilitating content management and distribution.
In response to applicant's argument that the references fail to show certain features of applicant’s invention (Remarks, p. 10), it is noted that the features upon which applicant relies (i.e., a “dynamic” MPD) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (Remarks, p. 11), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988 ), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 950 U.S. 398, 82 USPQ2d 1385 (2007). In this case, in view of Lee’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Igarashi such that the first media presentation description (MPD) associated with a broadcast time of a broadcast channel, based at least in part on the broadcast time, identifying a period length, the period length commencing at a first time, and accessing the broadband source to present content identified in the MPD commencing from the first time. The modification would serve to further facilitate synchronization of broadcast and broadband content.
Applicant additionally submits that Lee does not teach switching. Remarks, p. 11.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim 1 is rejected under 35 USC § 103 over a combination of Igarashi et al. (US 2017/0289616), Lee et al. (US 2017/0055046), and Lohmar et al. (US 2020/0404361), and Yang et al. (US 20180098111).
As presented in the claim rejections under 35 USC § 103, Igarashi teaches, in part, responsive to the content being available from a broadcast source, switching content presentation from the broadband source to the broadcast source ([0205], “(2) In a period from t1 to t2, advertisement content received via a network is superimposed on the program contents received via the broadcast wave.” [0206], “(3) Ina period from t2 to t3, the program content received via the broadcast wave is displayed.” [0214]-[0215]; Figs. 7-8).
Lee teaches content identified in an MPD ([0475], “The DASH client may acquire MPD and extract information (e.g., segment URL) on a location for providing a segment as data included in media ( broadcast service or broadcast content) selected by a user from the MPD. The DASH client may transmit a request for a segment to an HTTP access client.”).
 In view of Lee’s teaching for identifying content in an MPD ([0475]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination such that, responsive to the content identified in the MPD being available from a broadcast source, performing the switching step. The modification would serve to facilitate content identification for access and playback purposes.

Applicant additionally submits that Lohmar does not mention “SegmentTemplate’” in terms of an MPD. Remarks, pp. 12-13.
As presented in the claim rejections under 35 USC § 103, Lohmar teaches a media presentation description (MPD) with SegmentTemplate template ([(0194], “In the following a possible implementation of the MPD is given: ... <SegmentTemplate duration=“15” initialization=“$RepresentationID$/Header.m4s’ ... <SegmentTemplate duration="1” initialization=“$RepresentationID$/Header.m4s’).

In response to applicant's argument that Lohmar is nonanalogous art (Remarks, p. 13), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
In this case, the instant application relates to “technical advances necessarily rooted in computer technology and directed to digital television.” Publication: [0001]. Lonmar relates to a method for operating a media player when receiving a live stream which comprises a sequence of media segments and to the corresponding media player.
The examiner submits that, considering that the instant application and Lohmar both generally relate to the distribution of video content, Lohmar is in the field of applicant’s endeavor or is at least be reasonably pertinent to the particular problem with which the applicant was concerned.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (Remarks, pp. 13-14), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988 ), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 950 U.S. 398, 82 USPQ2d 1385 (2007). In this case, given the teachings of Lohmar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the first media presentation description (MPD) with SegmentTemplate template, and such that the broadcast time of the broadcast channel includes a live point. The modification would allow a combined system to access and utilize additional information regarding content (i.e., the first media presentation description (MPD) with SegmentTemplate, and information pertaining the broadcast time of the broadcast channel including a live point), thereby facilitating content management and distribution.

Applicant additionally submits that Lohmar does not relate to identifying a period length commencing at a first time based on the broadcast time in the SegmentTemplate MPD, or to switching from broadband to broadcast responsive to data in the SegmentTimeline MPD. Remarks, p. 14.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Claim 1 is rejected under 35 USC § 103 over a combination of Igarashi et al. (US 2017/0289616), Lee et al. (US 2017/0055046), and Lohmar et al. (US 2020/0404361), and Yang et al. (US 20180098111).
As presented in the claim rejections under 35 USC § 103, Igarashi teaches, in part:
responsive to the content being available from a broadcast source, switch content presentation from the broadband source to the broadcast source ([0205], “(2) In a period from t1 to t2, advertisement content received via a network is superimposed on the program contents received via the broadcast wave.” [0206], “(3) In a period from t2 to t3, the program content received via the broadcast wave is displayed.” [0214]-[0215]; Figs. 7-8).
Lee teaches, in part:
based at least in part on the broadcast time, identifying a period length, the period length commencing at a first time ([0763], “For synchronization between media (broadcast services, content, and/or events) transmitted in each of a broadcast network and a broadband network, the DASH media presentation timeline may be used for broadcast and broadband. For example, a broadcast stream and a broadband stream may be aligned with each other using ‘MPD@suggestedPresentationDelay’. A client may be permitted to access a segment prior to signaled availability start time using ‘SegmentBase@ availabilityTimeOffset’. Anchor information of presentation time may be added to MPD. The anchor information may be represented by ‘MPD@anchorPresentationTime’. The receiver may measure presentation time of start of a segment from a value of the anchor. For example, the receiver may measure start of a segment according to ‘\MPD@anchorPresentationTime’+’ Period@start’+’Segment@ presentationTimeOffs- et/Segment@timescale’.”);
accessing a source to present content identified in the MPD commencing from the first time ([0475], “The DASH client may acquire MPD and extract information (e.g., segment URL) on a location for providing a segment as data included in media (broadcast service or broadcast content) selected by a user from the MPD. The DASH client may transmit a request for a segment to an HTTP access client.” [0763], “For synchronization between media (broadcast services, content, and/or events) transmitted in each of a broadcast network and a broadband network, the DASH media presentation timeline may be used for broadcast and broadband. For example, a broadcast stream and a broadband stream may be aligned with each other using ‘MPD@suggestedPresentationDelay’. A client may be permitted to access a segment prior to signaled availability start time using ‘SegmentBase@availabilityTimeOffset’. Anchor information of presentation time may be added to MPD. The anchor information may be represented by ‘MPD@ anchorPresentationTime’. The receiver may measure presentation time of start of a segment from a value of the anchor. For example, the receiver may measure start of a segment according to ‘MPD@ ancho rPresentationTime’+’Period@start’+’Segment@presentationTimeOffs- et/Segment@timescale’.”).
Lohmar teaches: a media presentation description (MPD) with SegmentTemplate template ([0194]) and associated with a time of a channel including a live point ([0008], “the media presentation description ( MPD) defines an availaibilityStartTime (AST) field which allows to calculate a segment availability start time (SAST) when a certain segment is available on an server for download by the client.” [0064], “In the following different options are discussed how fast start-up of a low latency livestreaming channel is obtained.” [0107]).
In view of Lee’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Igarashi such that the first media presentation description ( MPD) associated with a broadcast time of a broadcast channel, based at least in part on the broadcast time, identifying a period length, the period length commencing at a first time, and accessing the broadband source to present content identified in the MPD commencing from the first time. The modification would serve to facilitate synchronization of broadcast and broadband content. Additionally, in view of Lee’s teaching for identifying content in an MPD ([0475)]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination such that, responsive to the content identified in the MPD being available from a broadcast source, performing the switching step. The modification would serve to facilitate content identification for access and playback purposes. In view of Lohmar’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination such that the first media presentation description (MPD) with SegmentTemplate template, and such that the broadcast time of the broadcast channel includes a live point. The modification would allow a combined system to access and utilize additional information regarding content, thereby facilitating content management and distribution.

With regard to claim 2, Applicant submits that Lee does not teach identifying a difference between a clock associated with the receiver and a clock associated with the broadcast time, and based at least in part on the difference, identify the period length from the live point. Remarks, pp. 15-16.
As presented in the claim rejections under 35 USC § 103, the combination teaches:
identifying a difference between a clock associated with the receiver (Lee: [0762], “wall clock”) and a clock associated with the broadcast time (Lee: [0762], “media presentation time clock”; [0762], “The MPD may include media presentation time clock information in order to signal presentation time of media. In order to use the media presentation time clock information as ‘broadcast timeline reference’, an additional module or device for conversion between the wall clock and the media presentation time clock information may be required. According to an embodiment of the present invention, ‘MPD@suggestedPresentationDelay’ information may be transmitted along with PTS or PTS may be set to have a value obtained by considering ‘suggested presentation delay’.”); and
based at least in part on the difference, identify the period length from the live point (Lee: [0762], “ According to an embodiment of the present invention, ‘MPD@suggestedPresentationDelay’ information may be transmitted along with PTS or PTS may be set to have a value obtained by considering ‘ suggested presentation delay’.” [0763], “For synchronization between media (broadcast services, content, and/or events) transmitted in each of a broadcast network and a broadband network, the DASH media presentation timeline may be used for broadcast and broadband. For example, a broadcast stream and a broadband stream may be aligned with each other using ‘MPD@suggestedPresentationDelay’.” [0764]; That is, ‘MPD@suggestedPresentationDelay’ is a “suggested presentation delay” used to align a broadcast stream and broadband stream.).

With respect to claim 6, Applicant submits that Igarashi does not teach a next segment appearing in the MPD. Remarks, p. 16.
As presented in the claim rejections under 35 USC § 103, Igarashi teaches switching from presenting content segments from the broadband source to presenting content segments from the broadcast source starting with a next segment ([0070], “[0214]-[0215], [0317], “The two advertisement segments (c) and (d) of the network reception segment are output in place of the segments c and d of the segments a, b, c, d, e , and f contained in the broadcast reception segment 125.” [0320], “The segments a, b, e, and f of the above segment series are broadcast reception segments, while the segments (c) and (d) are the network reception segments.” Figs. 8, 12) indicated in the MPD as being immediately after a last segment retrieved from the broadband source ([0555], “The application obtains the start time (BroadcastAdStartTime) of insertion of the network reception data (such as segment series constituted by MP4 advertisements), a URL list of net reception segment files, and the number of the segment files from the metadata (signaling data). These sets of information may be described in a manifest file of MPEG DASH (media presentation description (MPD)).” Figs. 8, 12).

With regard to claim 8, Applicant submits that Deiss does not teach fetching at least one content segment, identified in broadcast data, from a broadband source before the second broadcast channel is fully tuned to. Remarks, p. 17.
Deiss teaches performing a channel change from a first broadcast channel to a second broadcast channel that is facilitated by fetching at least one content segment, identified in broadcast data ([0027], “The operation of the system is made possible by encoding data on each of the channels as separate data streams and generating a common global timestamp that is associated with and encoded in each stream.” That is, content is encoded, i.e., identified, for transmission via both broadcast and broadband. [0028)), from a broadband source before the second broadcast channel is fully tuned to ([0018], “In one embodiment, the unidirectional first content delivery pathway may be a radio frequency (RF) over-the-air broadcast delivery pathway whereby content providers broadcast content for RF reception by receiving devices at a user's location. The hybrid content delivery system further includes a second content delivery pathway that enables bidirectional communication between the source of the content and at least one receiving device at the user's location. In one embodiment, the bidirectional content delivery pathway is formed from a broadband network wherein the content has been encoded, for example, using internet protocol for transmission over the broadband network.” [0020], “in response to selection of a new channel, the receiver also tunes a tuner to the frequency associated with the newly selected channel in order to receive content thereon via the first content delivery pathway. Due to the time associated with tuning a new channel, demodulating the newly tuned channel and decoding the content data on the new channel, data from the newly selected channel is not immediately displayable to a user. However, because the system has acquired data associated with the new channel via the second content delivery pathway, this data will have been processed and may be displayed to the user while the receiver is tuning, demodulating and decoding the data on the new channel received via the first content delivery pathway.” [ 0059]-[0066], Fig. 7).

With respect to claim 8, Applicant additionally submits that Lee does not teach backing off a live point of a broadcast by a delay period such that channel change from a first broadcast channel to a second broadcast channel is facilitated. Remarks, p. 17.
Lee teaches backing off a start point by a delay period ([0763], “For synchronization between media ( broadcast services, content, and/or events) transmitted in each of a broadcast network and a broadband network, the DASH media presentation timeline may be used for broadcast and broadband. For example, a broadcast stream and a broadband stream may be aligned with each other using ‘MPD@ suggestedPresentationDelay’. A client may be permitted to access a segment prior to signaled availability start time using ‘SegmentBase@availabilityTimeOffset’. Anchor information of presentation time may be added to MPD. The anchor information may be represented by ‘MPD@anchorPresentationTime’. The receiver may measure presentation time of start of a segment from a value of the anchor. For example, the receiver may measure start of a segment according to ‘MPD@anchorPresentationTime’+’Period@ start’+’Segment@presentationTimeOffs- et/Segment@timescale’.”).
Given Lee’s teaching for backing off a start point by a delay period, the examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deiss to include back off a live point of a broadcast by a delay period in order to facilitate synchronization of broadcast and broadband content.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (Remarks, p. 18), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988 ), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 990 U.S. 398, 82 USPQ2d 1385 (2007). In this case, given Lee’s teaching for backing off a start point by a delay period, the examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deiss to include back off a live point of a broadcast by a delay period in order to further facilitate synchronization of broadcast and broadband content.

Applicant’s remarks with respect to claim 9 (Remarks, p. 22) are addressed in the examiner’s response above with respect to claim 8.

Applicant’s remarks with respect to claim 10 (Remarks, p. 22) are addressed in the examiner’s response above with respect to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the MPD” in line 5 of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Igarashi et al. (US 2017/0289616), Lee et al. (US 2017/0055046), and Lohmar et al. (US 2020/0404361), and Yang et al. (US 20180098111).

Regarding claim 1, Igarashi et al. (US 2017/0289616) teaches a digital information receiving apparatus (Fig. 1) comprising:
at least one receiver configured for presenting content from at least one transmitter assembly ([0068], Fig. 1), the receiver comprising at least one processor programmed with instructions to:
receive a first media presentation description (MPD) ([0072], “standards concerning manifest file (media presentation description (MPD)) for describing metadata corresponding to management information on moving images and audio files.” [0234], “The receiving device (client) 30 obtains the manifest file 104 from the server,….”);
access a broadband source to present content ([0199], “The receiving device 30 is capable of receiving program content from the broadcast server 21 corresponding to the transmitting device via a broadcast wave, and also receiving various types of content from the data distribution server 22 via a network.” [0259], [0659], “discussed in this embodiment is replacement of segments of program content received from broadcasting by broadband reception, with segments of advertisement content received via a network.”); and
responsive to the content being available from a broadcast source, switch content presentation from the broadband source to the broadcast source ([0205], “(2) In a period from t1 to t2, advertisement content received via a network is superimposed on the program contents received via the broadcast wave.” [0206], “(3) In a period from t2 to t3, the program content received via the broadcast wave is displayed.” [0214]-[0215]; Figs. 7-8).
Igarashi does not expressly teach that the first media presentation description (MPD) with SegmentTemplate template and associated with a broadcast time of a broadcast channel including a live point. Igarashi also does not expressly teach, based at least in part on the broadcast time, identifying a period length, the period length commencing at a first time. Igarashi also does not expressly teach accessing the broadband source to present content identified in the MPD commencing from the first time. Igarashi also does not expressly teach, responsive to the content identified in the MPD being available from a broadcast source, performing the switching step. Igarashi also does not expressly teach receiving , using a location information contained in a service list table (SLT), the first media presentation description (MPD).
Lee teaches:
a first media presentation description (MPD) 
associated with a broadcast time of a broadcast channel ([0498], “The MPD@anchorPresentationTime may represent an anchor of presentation time of segments included in the MPD, that is, time as reference time.” [0763], “For synchronization between media (broadcast services, content, and/or events) transmitted in each of a broadcast network and a broadband network, the DASH media presentation timeline may be used for broadcast and broadband. … Anchor information of presentation time may be added to MPD. The anchor information may be represented by ‘MPD@anchorPresentationTime’.”);
based at least in part on the broadcast time, identifying a period length, the period length commencing at a first time ([0763], “For synchronization between media (broadcast services, content, and/or events) transmitted in each of a broadcast network and a broadband network, the DASH media presentation timeline may be used for broadcast and broadband. For example, a broadcast stream and a broadband stream may be aligned with each other using ‘MPD@suggestedPresentationDelay’. A client may be permitted to access a segment prior to signaled availability start time using ‘SegmentBase@availabilityTimeOffset’. Anchor information of presentation time may be added to MPD. The anchor information may be represented by ‘MPD@anchorPresentationTime’. The receiver may measure presentation time of start of a segment from a value of the anchor. For example, the receiver may measure start of a segment according to ‘MPD@anchorPresentationTime’+’Period@start’+’Segment@presentationTimeOffs- et/Segment@timescale’.”);
accessing a source to present content identified in the MPD commencing from the first time ([0475], “The DASH client may acquire MPD and extract information (e.g., segment URL) on a location for providing a segment as data included in media (broadcast service or broadcast content) selected by a user from the MPD. The DASH client may transmit a request for a segment to an HTTP access client.” [0763], “For synchronization between media (broadcast services, content, and/or events) transmitted in each of a broadcast network and a broadband network, the DASH media presentation timeline may be used for broadcast and broadband. For example, a broadcast stream and a broadband stream may be aligned with each other using ‘MPD@suggestedPresentationDelay’. A client may be permitted to access a segment prior to signaled availability start time using ‘SegmentBase@availabilityTimeOffset’. Anchor information of presentation time may be added to MPD. The anchor information may be represented by ‘MPD@anchorPresentationTime’. The receiver may measure presentation time of start of a segment from a value of the anchor. For example, the receiver may measure start of a segment according to ‘MPD@anchorPresentationTime’+’Period@start’+’Segment@presentationTimeOffs- et/Segment@timescale’.”).
In view of Lee’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Igarashi such that the first media presentation description (MPD) associated with a broadcast time of a broadcast channel, based at least in part on the broadcast time, identifying a period length, the period length commencing at a first time, and accessing the broadband source to present content identified in the MPD commencing from the first time. The modification would serve to facilitate synchronization of broadcast and broadband content. Additionally, in view of Lee’s teaching for identifying content in an MPD ([0475]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination such that, responsive to the content identified in the MPD being available from a broadcast source, performing the switching step. The modification would serve to facilitate content identification for access and playback purposes.
The combination teaches the limitations specified above; however, the combination does not expressly teach the first media presentation description (MPD) with SegmentTemplate template. The combination also does not expressly teach that the broadcast time of the broadcast channel includes a live point. The combination also does not expressly teach receiving, using a location information contained in a service list table (SLT), the first media presentation description (MPD).
Lohmar teaches:
a media presentation description (MPD) with SegmentTemplate template ([0194]) and associated with a time of a channel including a live point ([0008], “the media presentation description (MPD) defines an availaibilityStartTime (AST) field which allows to calculate a segment availability start time (SAST) when a certain segment is available on an server for download by the client.” [0064], “In the following different options are discussed how fast start-up of a low latency livestreaming channel is obtained.” [0107]).
In view of Lohmar’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the first media presentation description (MPD) with SegmentTemplate template, and such that the broadcast time of the broadcast channel includes a live point. The modification would allow a combined system to access and utilize additional information regarding content, thereby facilitating content management and distribution.
The combination teaches the limitations specified above; however, the combination does not expressly teach receiving, using a location information contained in a service list table (SLT), the first media presentation description (MPD).
Yang teaches receiving data using a location information contained in a service list table (SLT) ([0059], “Referring to FIG. 4, a service list table (SLT) 405 may include not only basic information about a service such as service_id indicating a service ID for each service, channel_number indicating a channel number, short_service_name indicating a short service name, and service_category indicating a service category, but also SS_location 405a indicating a service signaling location for obtaining service signaling 410.”).
In view of Yang’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include receiving, using a location information contained in a service list table (SLT), the first media presentation description (MPD). The modification would serve to facilitate access to and reception of the first media presentation description (MPD).

Regarding claim 2, the combination further teaches wherein the instructions are executable to:
identify a difference between a clock associated with the receiver and a clock associated with the broadcast time (Lee: [0762], “The MPD may include media presentation time clock information in order to signal presentation time of media. In order to use the media presentation time clock information as ‘broadcast timeline reference’, an additional module or device for conversion between the wall clock and the media presentation time clock information may be required. According to an embodiment of the present invention, ‘MPD@suggestedPresentationDelay’ information may be transmitted along with PTS or PTS may be set to have a value obtained by considering ‘suggested presentation delay’.”); and
based at least in part on the difference, identify the period length from the live point (Lee: [0762], “According to an embodiment of the present invention, ‘MPD@suggestedPresentationDelay’ information may be transmitted along with PTS or PTS may be set to have a value obtained by considering ‘suggested presentation delay’.” [0763], “For synchronization between media (broadcast services, content, and/or events) transmitted in each of a broadcast network and a broadband network, the DASH media presentation timeline may be used for broadcast and broadband. For example, a broadcast stream and a broadband stream may be aligned with each other using ‘MPD@suggestedPresentationDelay’.” That is, ‘MPD@suggestedPresentationDelay’ is a “suggested presentation delay” used to align a broadcast stream and broadband stream. [0764], “Delay with different lengths may occur in a broadband network and a broadcast network. In this case, the receiver may request data (segment or content) transmitted in a broadband prior to time at which the corresponding data is actually consumed. Accordingly, when broadcast data transmitted is received, the broadcast data and broadband data may be consumed together. To this end, ‘SegmentBase@availabilityTimeOffset’ as information for setting constant offset with respect to a segment transmitted in a broadband may be added to MPD.”)).

Regarding claim 3, the combination further teaches a digital information receiving apparatus of comprising the transmitter assembly (Igarashi: [0066], “As illustrated in FIG. 1, a communication system 10 includes a transmitting device 20 corresponding to a communication device for transmitting content such as image data and audio data, and a receiving device 30 corresponding to a communication device for receiving content transmitted by the transmitting device 20.” [0067], Fig. 1).

Regarding claim 4, the combination further teaches wherein the transmitter assembly comprises at least one broadband source of content and at least one broadcast source of content (Igarashi: [0066], [0067], “the transmitting device 20 is a device providing content, such as a broadcasting station 21 and a content server 22.” Fig. 1).

Regarding claim 5, the combination further teaches wherein the content is advanced television systems committee (ATSC) 3.0 content (Igarashi: [0103], “Advanced television system committee (ATSC) 3.0 is an example of standards concerning data distribution systems via broadcast waves and networks, as standards of which standardization has been currently attempted.”).
Regarding claim 6, the combination further teaches wherein the instructions are executable to:
switch from presenting content segments from the broadband source to presenting content segments from the broadcast source starting with a next segment indicated in the MPD as being immediately after a last segment retrieved from the broadband source (Igarashi: [0070], “[0214]-[0215], [0317], “The two advertisement segments (c) and (d) of the network reception segment are output in place of the segments c and d of the segments a, b, c, d, e, and f contained in the broadcast reception segment 125.” [0320], “The segments a, b, e, and f of the above segment series are broadcast reception segments, while the segments (c) and (d) are the network reception segments.” [0555], “The application obtains the start time (BroadcastAdStartTime) of insertion of the network reception data (such as segment series constituted by MP4 advertisements), a URL list of net reception segment files, and the number of the segment files from the metadata (signaling data). These sets of information may be described in a manifest file of MPEG DASH (media presentation description (MPD)).” Figs. 8, 12).

Regarding claim 7, the combination further teaches wherein the instructions are executable to:
present content from the broadcast source (Igarashi: [0199], “The receiving device 30 is capable of receiving program content from the broadcast server 21 corresponding to the transmitting device via a broadcast wave, and also receiving various types of content from the data distribution server 22 via a network.” [0259], [0659], “discussed in this embodiment is replacement of segments of program content received from broadcasting by broadband reception, with segments of advertisement content received via a network.”);
identify that at least a first element to be presented in the content from the broadcast source satisfies at least one replacement criterion; and replace the first element with a second element from the broadband source (Igarashi: [0343], “Accordingly, the application 142 checks the broadcast reception segment media source referable as a result of new API processing, and a data storage status of the broadcast reception segments in the source buffers, and executes a process for replacing the broadcast reception segments at the time positions for insertion of reproduction advertisement content with the network reception segments when confirming that the broadcast reception segments corresponding to replacement targets have been stored in the buffers.”).

Claims 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Deiss et al. (US 2014/0189751), Kim (US 2018/0270539), Yang, and Lee.

Regarding claim 8, Deiss teaches a receiver comprising:
at least one processor ([0031], [0067], Fig. 1);
at least one display configured for presenting demanded images and coupled to the processor ([0031], [0067], Fig. 1);
the processor being programmed with instructions executable to:
receive a request to change from a first broadcast channel to a second broadcast channel ([0018], “In one embodiment, the unidirectional first content delivery pathway may be a radio frequency (RF) over-the-air broadcast delivery pathway whereby content providers broadcast content for RF reception by receiving devices at a user's location.” [0060], “In block 702, the system controller receives a stimulus from a remote control indicating a channel change operation has been requested.”); and
fetch at least one content segment from a broadband source before the second broadcast channel is fully tuned to ([0018], “In one embodiment, the unidirectional first content delivery pathway may be a radio frequency (RF) over-the-air broadcast delivery pathway whereby content providers broadcast content for RF reception by receiving devices at a user's location. The hybrid content delivery system further includes a second content delivery pathway that enables bidirectional communication between the source of the content and at least one receiving device at the user's location. In one embodiment, the bidirectional content delivery pathway is formed from a broadband network wherein the content has been encoded, for example, using internet protocol for transmission over the broadband network.” [0020], “in response to selection of a new channel, the receiver also tunes a tuner to the frequency associated with the newly selected channel in order to receive content thereon via the first content delivery pathway. Due to the time associated with tuning a new channel, demodulating the newly tuned channel and decoding the content data on the new channel, data from the newly selected channel is not immediately displayable to a user. However, because the system has acquired data associated with the new channel via the second content delivery pathway, this data will have been processed and may be displayed to the user while the receiver is tuning, demodulating and decoding the data on the new channel received via the first content delivery pathway.” [0059]-[0066], Fig. 7); and
present on at least one display the content from broadband until the content from the second broadcast channel is available ([0018], [0020], “in response to selection of a new channel, the receiver also tunes a tuner to the frequency associated with the newly selected channel in order to receive content thereon via the first content delivery pathway. Due to the time associated with tuning a new channel, demodulating the newly tuned channel and decoding the content data on the new channel, data from the newly selected channel is not immediately displayable to a user. However, because the system has acquired data associated with the new channel via the second content delivery pathway, this data will have been processed and may be displayed to the user while the receiver is tuning, demodulating and decoding the data on the new channel received via the first content delivery pathway.” [0059]-[0066], Fig. 7).
Deiss does not expressly teach receiving, using a location information contained in a service list table (SLT), a first media presentation description (MPD) and associated with a broadcast time of the second broadcast channel, and backing off a live point of a broadcast by a delay period. Deiss also does not expressly teach the at least one content segment is identified in the MPD.
Kim teaches receiving, using a service list table (SLT), a media presentation description (MPD) and associated with a broadcast time; and at least one content segment identified in the MPD ([0061], “The third broadcast signal as a broadband signal corresponds to a HTTP protocol.” [0062], “The SLT may include a media presentation description (MPD), which is playback information of the second broadcast signal. The MPD may include a playback time point of the content, a playback time of the content, index information of the content, codec information of the content, etc.” [0074], “As an example of the third broadcast signal, the electronic apparatus 1 receives a MPD, which is the playback information, from a server, which is the third broadcast transmitter 40, via the communicator 205.” [0075], “The electronic apparatus 1 requests the third broadcast transmitter 40 for the content based on the received MPD.”).
In view of Kim’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deiss to include receiving, using a service list table (SLT), a first media presentation description (MPD) and associated with a broadcast time of the second broadcast channel, and the at least one content segment is identified in the MPD. The modification would serve to facilitate access to and reception of the first media presentation description (MPD) and content segments.
The combination teaches the limitations specified above; however, the combination does not expressly teach using a location information contained in a service list table (SLT), and backing off a live point of a broadcast by a delay period.
Yang teaches receiving data using a location information contained in a service list table (SLT) ([0059], “Referring to FIG. 4, a service list table (SLT) 405 may include not only basic information about a service such as service_id indicating a service ID for each service, channel_number indicating a channel number, short_service_name indicating a short service name, and service_category indicating a service category, but also SS_location 405a indicating a service signaling location for obtaining service signaling 410.”).
In view of Yang’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include using a location information contained in a service list table (SLT). By utilizing location information, the modification would serve to further facilitate access to and reception of the first media presentation description (MPD).
The combination teaches the limitations specified above; however, the combination does not expressly teach backing off a live point of a broadcast by a delay period.
Lee teaches backing off a start point by a delay period ([0763], “For synchronization between media (broadcast services, content, and/or events) transmitted in each of a broadcast network and a broadband network, the DASH media presentation timeline may be used for broadcast and broadband. For example, a broadcast stream and a broadband stream may be aligned with each other using ‘MPD@suggestedPresentationDelay’. A client may be permitted to access a segment prior to signaled availability start time using ‘SegmentBase@availabilityTimeOffset’. Anchor information of presentation time may be added to MPD. The anchor information may be represented by ‘MPD@anchorPresentationTime’. The receiver may measure presentation time of start of a segment from a value of the anchor. For example, the receiver may measure start of a segment according to ‘MPD@anchorPresentationTime’+’Period@start’+’Segment@presentationTimeOffs- et/Segment@timescale’.”).
In view of Lee’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deiss to include back off a live point of a broadcast by a delay period in order to facilitate synchronization of broadcast and broadband content.

Regarding claim 9, the combination further teaches wherein the broadcast data is in the second broadcast channel (Deiss: [0020], “in response to selection of a new channel, the receiver also tunes a tuner to the frequency associated with the newly selected channel in order to receive content thereon via the first content delivery pathway. Due to the time associated with tuning a new channel, demodulating the newly tuned channel and decoding the content data on the new channel, data from the newly selected channel is not immediately displayable to a user. However, because the system has acquired data associated with the new channel via the second content delivery pathway, this data will have been processed and may be displayed to the user while the receiver is tuning, demodulating and decoding the data on the new channel received via the first content delivery pathway.” That is, data on new channel and data received via second content delivery comprise the same data. [0059]-[0066], Fig. 7).

Regarding claim 11, the combination further teaches wherein the first and second broadcast channels comprise advanced television systems committee (ATSC) 3.0 channels (Lee: [0503]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Deiss, Kim, Yang, Lee, and Lohmar.

Regarding claim 10, the combination teaches the limitations specified above; however, the combination does not expressly teach that the broadcast data comprises at least one SegmentTemplate media presentation description (MPD).
Lohmar teaches data comprising at least one SegmentTemplate media presentation description (MPD) ([0194]).
In view of Lohmar’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the broadcast data comprises at least one SegmentTemplate media presentation description (MPD). The modification would allow a combined system to access and utilize additional information regarding content, thereby facilitating content management and distribution.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Deiss, Kim, Yang, Lee, Igarashi, and Lomar.

Regarding claim 12, the combination teaches the limitations specified above; however, the combination does not expressly teach the limitations of claim 12. The rejection of claim 1 is similarly applied to the limitations of claim 12.

Regarding claim 13, the combination further teaches wherein the instructions are executable to:
switch from presenting content segments from the broadband source to presenting content segments from the first broadcast channel starting with a next segment indicated in the MPD as being immediately after a last segment retrieved from the broadband source (Igarashi: [0070], “[0214]-[0215], [0317], “The two advertisement segments (c) and (d) of the network reception segment are output in place of the segments c and d of the segments a, b, c, d, e, and f contained in the broadcast reception segment 125.” [0320], “The segments a, b, e, and f of the above segment series are broadcast reception segments, while the segments (c) and (d) are the network reception segments.” [0555], “The application obtains the start time (BroadcastAdStartTime) of insertion of the network reception data (such as segment series constituted by MP4 advertisements), a URL list of net reception segment files, and the number of the segment files from the metadata (signaling data). These sets of information may be described in a manifest file of MPEG DASH (media presentation description (MPD)).” Figs. 8, 12).

Regarding claim 14, the combination further teaches wherein the instructions are executable to:
present content from the first broadcast channel (Igarashi: [0199], “The receiving device 30 is capable of receiving program content from the broadcast server 21 corresponding to the transmitting device via a broadcast wave, and also receiving various types of content from the data distribution server 22 via a network.” [0259], [0659], “discussed in this embodiment is replacement of segments of program content received from broadcasting by broadband reception, with segments of advertisement content received via a network.”);
identify that at least a first element to be presented in the content from the first broadcast channel satisfies at least one replacement criterion; and replace the first element with a second element from the broadband source (Igarashi: [0343], “Accordingly, the application 142 checks the broadcast reception segment media source referable as a result of new API processing, and a data storage status of the broadcast reception segments in the source buffers, and executes a process for replacing the broadcast reception segments at the time positions for insertion of reproduction advertisement content with the network reception segments when confirming that the broadcast reception segments corresponding to replacement targets have been stored in the buffers.”).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Swix et al. (US 2008/0307469), Dureau et al. (US 6118472), and Kim.

Regarding claim 15, Swix teaches, in a receiver, a method comprising:
identifying a bandwidth of at least one broadband content delivery path from a broadband source ([0022], “At step 218, content decision server 120 automatically determines whether to transmit content using a broadcast network or a broadband network. … Characteristics of the broadcast network that may influence the determination include, for example, the available bandwidth on the network, the geographic boundaries of the network, the cost of transmission at a given time of day on the network, or any other information about the broadcast network that would be helpful in selecting a transmission network for the requested content. The characteristics of the broadband network may include the scheduled or predicted available bandwidth on the network, the geographic boundaries of the network, the cost of transmission at a given time of day on the network, or any other information about the broadband network that would be helpful in selecting a transmission network for the requested content.” Figs. 1-2);
responsive to the bandwidth satisfying a bandwidth test, presenting on at least one display associated with the receiver first content from the broadband source ; and
responsive to the bandwidth not satisfying the bandwidth test, presenting on the display the first content from a broadcast source ([0017], “As shown in FIG. 1, home or viewer location 100 contains a viewer device 101 that provides a video input to television 102.” [0022], “At step 218, content decision server 120 automatically determines whether to transmit content using a broadcast network or a broadband network. This determination is based upon the characteristics of the transmission request, the characteristics of the content to be transmitted, the characteristics of the broadcast network, the characteristics of the broadband network, and the nature and volume of all other requests.” [0024], “At step 224, the content is transmitted over broadcast network 123 or broadband network 122.” [0025], Figs. 1-2).
While Swix teaches a bandwidth test, Swix does not expressly teach a threshold bandwidth. Swix also does not expressly teach that the first content from the broadband source is identified in the MPD obtained by using a service list table (SLT).
Dureau provides a teaching for routing based on availability of bandwidth (Col. 2, lines 27-31, “The present invention provides an apparatus for seamless connectivity between the Internet and an interactive TV wide-band network and methods of operating the same which support transparent on the fly translation and routing of data between the Internet and the interactive TV wide-band network.” Col. 3, lines 3-9, “criteria may be established to efficiently determine the dynamic routing of the requested data between the wide-band network and the low bit rate network to the decoder. Criteria include the type of the requested Internet data, the availability of bandwidth, size of the Internet data, and added costs associated with transmitting using the wide-band network.” Col. 5, lines 41-52).
In view of Dureau’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swix to include a threshold bandwidth. The modification would allow for efficient distribution of content to various types of client devices.
The combination teaches the limitations specified above; however, the combination does not expressly teach that the first content from the broadband source is identified in the MPD obtained by using a service list table (SLT).
Kim teaches content from a broadband source identified in an MPD obtained by using a service list table (SLT) ([0061], “The third broadcast signal as a broadband signal corresponds to a HTTP protocol.” [0062], “The SLT may include a media presentation description (MPD), which is playback information of the second broadcast signal. The MPD may include a playback time point of the content, a playback time of the content, index information of the content, codec information of the content, etc.” [0074], “As an example of the third broadcast signal, the electronic apparatus 1 receives a MPD, which is the playback information, from a server, which is the third broadcast transmitter 40, via the communicator 205.” [0075]).
In view of Kim’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the first content from the broadband source is identified in the MPD obtained by using a service list table (SLT). The modification would serve to facilitate access to and reception of the first content.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Swix, Dureau, Kim, and Igarashi.

Regarding claim 16, Swix teaches the limitations specified above; however, the combination does not expressly teach that the first content comprises advanced television systems committee (ATSC) 3.0 content.
Igarashi teaches content comprising advanced television systems committee (ATSC) 3.0 content ([0103], “Advanced television system committee (ATSC) 3.0 is an example of standards concerning data distribution systems via broadcast waves and networks, as standards of which standardization has been currently attempted.”).
In view of Igarashi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swix in order to improve system interoperability and functionality.

Claims 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Swix, Dureau, Kim, Igarashi, Lee, and Lohmar.

Regarding claim 17, Swix teaches the limitations specified above; however, Swix does not expressly teach the limitations of claim 17. The rejection of claim 1 is similarly applied to the limitations of claim 17.

Regarding claim 18, the combination further teaches a method comprising:
switching from presenting content segments from the broadband source to presenting content segments from the first broadcast channel starting with a next segment indicated in the MPD as being immediately after a last segment retrieved from the broadband source (Igarashi: [0070], “[0214]-[0215], [0317], “The two advertisement segments (c) and (d) of the network reception segment are output in place of the segments c and d of the segments a, b, c, d, e, and f contained in the broadcast reception segment 125.” [0320], “The segments a, b, e, and f of the above segment series are broadcast reception segments, while the segments (c) and (d) are the network reception segments.” [0555], “The application obtains the start time (BroadcastAdStartTime) of insertion of the network reception data (such as segment series constituted by MP4 advertisements), a URL list of net reception segment files, and the number of the segment files from the metadata (signaling data). These sets of information may be described in a manifest file of MPEG DASH (media presentation description (MPD)).” Figs. 8, 12).

Regarding claim 20, the combination further teaches a method comprising:
presenting content from the first broadcast channel (Igarashi: [0199], “The receiving device 30 is capable of receiving program content from the broadcast server 21 corresponding to the transmitting device via a broadcast wave, and also receiving various types of content from the data distribution server 22 via a network.” [0259], [0659], “discussed in this embodiment is replacement of segments of program content received from broadcasting by broadband reception, with segments of advertisement content received via a network.”);
identifying that at least a first element to be presented in the content from the first broadcast channel satisfies at least one replacement criterion; and replacing the first element with a second element from the broadband source (Igarashi: [0343], “Accordingly, the application 142 checks the broadcast reception segment media source referable as a result of new API processing, and a data storage status of the broadcast reception segments in the source buffers, and executes a process for replacing the broadcast reception segments at the time positions for insertion of reproduction advertisement content with the network reception segments when confirming that the broadcast reception segments corresponding to replacement targets have been stored in the buffers.”).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Swix, Dureau, Kim, Deiss, and Lee.

Regarding claim 19, Swix teaches the limitations specified above; however, Swix does not expressly teach the limitations of claim 19. The rejection of claim 8 is similarly applied to the limitations of claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Walker et al. (US 2017/0201761) discloses a method of transporting media data includes, by a file-based protocol sending unit of a source device, receiving a stream of data comprising Segments of media data from a segmenter of the source device that forms the Segments, each of the Segments comprising a respective individually retrievable file associated with a unique uniform resource locator (URL) or uniform resource identifier (URI), determining locations of media delivery events (MDEs) in the stream of media data, wherein the MDEs include data for at least a portion of one of the Segments, determining one or more transmission time requirements for the MDEs representing times at which the MDEs are to be sent to a client device, and providing the MDEs and data representing the transmission time requirements to a physical layer sending unit of the source device according to available delivery slots for the physical layer sending unit. [0007].
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL R TELAN/Primary Examiner, Art Unit 2426